Citation Nr: 1743113	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the appellant's Department of Veterans Affairs disability compensation due to his incarceration is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from August 1981 to January 1982, and on active duty from July 1997 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the appellant's VA compensation in light of his incarceration following conviction of a felony.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2012.  A Statement of the Case (SOC) was issued in March 2013.  A timely VA Form 9 was received in May 2013.

In the appellant's representative's brief, received in May 2017, it is noted that the appellant has requested waiver of the overpayment created due to the reduction of his VA compensation.  The record currently available to the Board contains no indication that the waiver request has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  As a result of his conviction of multiple felonies on August [redacted], 2010, the appellant was sentenced to at least two consecutive fifteen-year terms and incarcerated.

2.  The appellant was awarded VA compensation at a rate in excess of 10 percent, effective February 9, 1999, but his payments were reduced to the 10 percent rate effective October [redacted], 2010, the 61st day of his confinement following conviction of a felony.



CONCLUSION OF LAW

The reduction of the payment of the appellant's VA disability compensation in light of his incarceration was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Rating Based on Incarceration Status

Under applicable legal criteria, any person who is entitled to VA compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, in an amount that exceeds 10 percent in the case of a veteran with a service-connected disability rated at 20 percent or more.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

III.  Analysis

The pertinent facts in this case do not appear to in dispute.  

The appellant has been in receipt of VA disability compensation at the 60 percent rate, effective February 9, 1999.

In April 2009, VA received information that on December 15, 2008, a warrant had been issued for the appellant's arrest on charges of aggravated sexual abuse of a child, sodomy upon a child, attempted rape of a child, and child abuse.  VA later received information from the law enforcement officials that the warrant had been served on May [redacted], 2009, and the appellant remained incarcerated pending trial.  

After complying with due process requirements, in a June 2009 letter, VA advised the Veteran that his VA compensation had been terminated, effective from December [redacted], 2008, to May [redacted], 2009, based on his status as a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n) (Compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon).  The Veteran did not appeal the RO's determination.  

Although the appellant remained incarcerated pending trial, his VA compensation payments were resumed effective May [redacted], 2009, after the warrant was cleared, because he had not yet been convicted of a felony.  

In October 2011, VA was advised that on August [redacted], 2010, the appellant had been convicted of multiple felonies for which he received no less than two consecutive fifteen-year terms and he was transferred to the Central Utah Correctional Facility.  

In a March 2012 letter, the RO notified the appellant that VA had been notified that on August [redacted], 2010, he had been convicted of a felony and incarcerated.  He was advised that the law required that payment of VA compensation be reduced to the amount payable for a disability evaluated as 10 percent disabling effective on the 61st day of incarceration following conviction of a felony.  He was given 60 days to submit additional evidence to show that the reduction should not be made and to request a hearing.  He was also advised that any dependents may be entitled to an apportionment and that his compensation may be resumed effective from the date of release from prison.

The Veteran did not respond and in a July 2012 letter, the RO advised the Veteran that his VA compensation had been reduced effective October [redacted], 2010, the 61st day of his confinement.  

The appellant has appealed the RO's July 2012 determination.  The Board notes, however, that the appellant does not dispute the fact that he was convicted of a felony on August [redacted], 2010, and incarcerated.  See e.g. November 2012 notice of disagreement ("I don't dispute the fact I'm incarcerated at Central Utah Correctional Facility and have been since August [redacted], 2010).  The appellant has not argued that the RO incorrectly applied the law concerning reduction of VA compensation due to incarceration.  

Applying the facts in this case to the applicable legal criteria, the Board therefore finds that the reduction was proper.  As set forth above, it is undisputed that on August [redacted], 2010, the appellant was convicted of multiple felonies for which he was incarcerated and sentenced to at least two consecutive fifteen-year terms.  At that time, he was entitled to VA compensation at the 60 percent rate.  After affording him the necessary due process, the RO therefore properly reduced his compensation benefits to the 10 percent disability rate effective October [redacted], 2010, the 61st day following his incarceration.

In reaching this determination, the Board has considered the appellant's assertions to the effect that VA should have taken action to reduce his compensation based on his incarceration earlier, thereby preventing an overpayment.  The Board notes that the retroactive reduction of the Veteran's disability compensation due to his incarceration has produced an overpayment in the calculated amount of $23,347.93.  See letter from VA's Debt Management Center, dated August 6, 2012.  

The Veteran's arguments in this regard, however, have no bearing on the matter at issue in this appeal.  Rather, the Veteran's arguments essentially relate to one of the elements for a waiver.  In other words, he concedes that he is not entitled to compensation in excess of 10 percent while incarcerated, the matter at issue in this appeal; instead, he argues that he should not have to repay the debt caused by the retroactive reduction based on his incarceration because VA was at fault in the creation of the debt by failing to take action sooner to reduce his compensation.  See 38 C.F.R. § 3.660.  As set forth above, the Board does not have jurisdiction and has referred this matter to the RO for appropriate action.  


ORDER

The reduction in the appellant's Department of Veterans Affairs disability compensation due to his incarceration is proper; the appeal is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


